Citation Nr: 0104373	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had approximately 26 years of honorable active 
military service upon his retirement in July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 VA RO rating decision which 
denied service connection for bilateral tinnitus.  

The veteran's sworn testimony was obtained in March 2000 
before the undersigned Member of the Board, sitting at VA RO 
in Huntington, West Virginia (Travel Board hearing). 


REMAND

The veteran asserts that his current bilateral tinnitus may 
have been the result of his extended listening to Morse code 
from 1958 to 1963 and from 1965 to 1972 during his military 
career, or his 1970 in-service exposure to jet aircraft 
engine noise.  He has supported his claim with medical 
evidence of a recent diagnosis of tinnitus.  However, at  his 
Travel Board hearing, he requested that the VA RO obtain 
service personnel records to substantiate his reported in-
service exposure.  He has also requested that the VA obtain 
copies of treatment records from the VA Medical Center in San 
Antonio, Texas, from 1984 to 1994.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
The RO denied the present claim as not well grounded.  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify any treatment 
for tinnitus, whether VA or non-VA 
(private), and obtain authorizations for 
the release of private medical records as 
needed.  Thereafter, the RO should obtain 
and associate with the claims file, all 
outstanding treatment records from the 
appropriate VA or private medical 
facility(ies), specifically to include a 
request for copies of all treatment 
records at the San Antonio, Texas VAMC, 
dated from 1984 to the present, if not 
already of record.  If any search for 
records is negative, that fact should 
clearly be documented in the veteran's 
claims file.  

The veteran should be asked to submit 
copies of his inservice proficiency 
reports, which he asserts document his 
inservice noise exposure.

2.  Upon the completion of the above, the 
RO should contact the National Personnel 
Records Center (NPRC herein) and obtain 
copies of the veteran's entire service 
personnel file.  These records should 
then be used in the consideration of his 
claim on appeal.  All leads should be 
pursued and documented for future 
reference.  

3.  Upon the completion of the above 
requested development, the veteran should 
be scheduled for a VA audiologic 
examination.  All indicated tests and 
studies should be performed, and the 
claims folder-to include service medical 
and personnel records-- must be made 
available to, and referenced by, the 
examiner for use in the study of the 
case.  Definitive findings and diagnoses 
should be entered, to include a statement 
as to whether any tinnitus found on 
examination is, as likely as not, the 
result of his service-specifically, his 
various military duties, as detailed in, 
and with reference to, his service 
personnel records.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  Thereafter, the RO should also ensure 
that all requested development has been 
completed (to the extent possible) in 
compliance with this remand.  If actions 
taken are deficient in any manner, 
appropriate corrective action should be 
undertaken.  After completion of the 
foregoing requested development, and 
after completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim of 
service connection for tinnitus.  If the 
benefit sought by the veteran continues 
to be denied, he and his representative 
must be furnished a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran need take no action until otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


